Exhibit 10.1

CSI COMPRESSCO LP

SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

 

 

SECTION 1.

Purpose of the Plan.

The CSI Compressco LP Second Amended and Restated 2011 Long Term Incentive Plan
(the “Plan”) amends and restates the CSI Compressco LP Amended and Restated 2011
Long Term Incentive Plan (the “Original Plan”).  The Plan has been adopted by
CSI Compressco GP Inc. (the “Company”), the general partner of CSI Compressco
LP, a Delaware limited partnership (the “Partnership”).  The Plan is intended to
promote the interests of the Company and the Partnership by providing to
Employees, Consultants and Directors incentive compensation awards to encourage
superior performance.  The Plan is also contemplated to enhance the ability of
the Company, the Partnership and their Affiliates to attract and retain the
services of individuals who are essential for the growth and profitability of
the Company, the Partnership and their Affiliates and to encourage them to
devote their best efforts to advancing the business of the Company, the
Partnership and their Affiliates.

 

SECTION 2.

Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“409A Award” means an Award that constitutes a “deferral of compensation” within
the meaning of the Nonqualified Deferred Compensation Rules, whether by design,
due to a subsequent modification in the terms and conditions of such Award or as
a result of a change in applicable law following the date of grant of such
Award, and that is not exempt from the Nonqualified Deferred Compensation Rules
pursuant to an applicable exemption.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation—Stock Compensation, or any successor accounting standard.

“Award” means a Restricted Unit, a Phantom Unit, a Unit Award, Option, Unit
Appreciation Right, an Other Unit-Based Award, Distribution Equivalent Right,
Cash Award or a Substitute Award granted under the Plan.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash granted under Section 6(g).

“Change of Control” means, and shall be deemed to have occurred upon, one or
more of the following events:

(i)any transaction or series of transactions that results in any Person or group
of Persons other than the Company (or its successor or survivor by way of
merger, consolidation, or some other transaction, or a parent or subsidiary
thereof) or an Affiliate of the Company acquiring an ownership interest,
directly or indirectly, in 50% or more of the Partnership (or its successor or
survivor by way of merger, consolidation, or some other transaction, or a parent
or subsidiary thereof);

1

 

--------------------------------------------------------------------------------

 

(ii)the limited partners of the Partnership approve, in one transaction or a
series of transactions, a plan of complete liquidation of the Partnership and
such plan is consummated;

 

(iii)the sale or other disposition by either the Company or the Partnership of
all or substantially all of its assets in one or more transactions to any Person
other than (a) the Company or an Affiliate of the Company or (b) pursuant to a
spin-off or similar transaction, directly or indirectly, of such assets to the
Partnership’s unitholders;

 

(iv)a transaction resulting in a Person other than the Company (or its successor
or survivor by way of merger, consolidation, or some other transaction, or a
parent or subsidiary thereof) or an Affiliate thereof being the general partner
of the Partnership (or its successor or survivor by way of merger,
consolidation, or some other transaction, or a parent or subsidiary thereof); or

 

(v)any other event specified as a “Change of Control” in an applicable Award
Agreement.

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any portion of a 409A Award, the transaction or event
described in clauses (i), (ii), (iii), (iv) or (v) above with respect to such
Award (or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
the Nonqualified Deferred Compensation Rules.  

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Board or such committee as may be appointed by the Board
to administer the Plan, which may be any compensation committee of the Board,
any board of directors or a committee thereof of any Affiliate of the Company or
the Partnership, or such other committee as may be appointed by the Board.

“Consultant” means an individual, other than a Director or Employee, who renders
consulting or advisory services to the Company, the Partnership or any of their
respective Affiliates.

“Director” means a member of the Board who is not an Employee or a Consultant.

“Distribution Equivalent Right” or “DER” means a contingent right, granted alone
or in tandem with a specific Award (other than a Restricted Unit or a Unit
Award), to receive with respect to each Unit subject to an Award an amount in
cash, Units, Restricted Units and/or Phantom Units, as determined by the
Committee in its sole discretion, equal in value to the distributions made by
the Partnership with respect to a Unit during the period such Award is
outstanding.

“Effective Date” means November 28, 2018.

“Employee” means an employee of the Company, the Partnership or an Affiliate of
either the Company or the Partnership.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, on any relevant date, the closing sales price of a
Unit on the principal national securities exchange or other market in which
trading in Units occurs on the most recent date on which Units were publicly
traded preceding such date as reported in The Wall Street Journal (or other
reporting service approved by the Committee).  If Units are not traded on a
national securities exchange or other market on such relevant date, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of the Nonqualified Deferred Compensation Rules.

2

 

--------------------------------------------------------------------------------

 

“Nonqualified Deferred Compensation Rules” means the limitations and
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

“Option” means an option to purchase Units granted pursuant to Section 6(d).

“Other Unit-Based Award” means an Award granted pursuant to Section 6(c).

“Parent” means TETRA Technologies, Inc., a Delaware corporation and parent of
the Company.

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

“Phantom Unit” means a notional Unit granted pursuant to Section 6(a) that upon
vesting entitles the Participant to receive, at the time of settlement, a Unit
or an amount of cash equal to the Fair Market Value of a Unit, as determined by
the Committee in its sole discretion.

“Qualified Member” means a member of the Board who is a “non-employee director”
within the meaning of Rule 16b-3(b)(3).

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.  As the
context requires, the word “vest” and its derivatives refer to the lapse of some
or all, as the case may be, of the restrictions imposed on an Award during such
Restricted Period.

“Restricted Unit” means a Unit granted pursuant to Section 6(a) that is subject
to a Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Substitute Award” means an award granted pursuant to Section 6(h).

“Unit” means a common unit of the Partnership.

“Unit Appreciation Right” means a contingent right granted pursuant to Section
6(e) that entitles the holder to receive, in cash or Units, as determined by the
Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.

“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

“Unit Distribution Right” or “UDR” means a distribution made by the Partnership
with respect to a Restricted Unit.




3

 

--------------------------------------------------------------------------------

 

 

SECTION 3.

Administration.

(a)Authority of the Committee.  The Plan shall be administered by the Committee;
provided, however, that in the event that the Board is not also serving as the
Committee, the Board, in its sole discretion, may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan.  A
majority of the Committee shall constitute a quorum, and the acts of the members
of the Committee who are present at any meeting thereof at which a quorum is
present, or acts unanimously approved by the members of the Committee in
writing, shall be the acts of the Committee.  Subject to the following and any
applicable law, the Committee, in its sole discretion, may delegate any or all
of its powers and duties under the Plan, including the power to grant Awards
under the Plan, to the then-current Chief Executive Officer of the Parent,
subject to such limitations on such delegated powers and duties as the Committee
may impose, if any, and provided that the Committee may not delegate its duties
where such delegation would violate state corporate or partnership law, or with
respect to making Awards to, or otherwise with respect to Awards granted to,
Participants who are subject to Section 16(b) of the Exchange Act.  Upon any
such delegation all references in the Plan to the “Committee,” other than in
Section 7, shall be deemed to include the Chief Executive Officer of the
Parent.  Any such delegation shall not limit the ability of the Chief Executive
Officer of the Parent to receive Awards under the Plan; provided, however, the
Chief Executive Officer of the Parent may not grant Awards to himself, a
Director or any executive officer of the Company or its Affiliate, including the
Parent, or take any action with respect to any Award previously granted to
himself, an individual who is an executive officer or a Director.  Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award, consistent with the terms of the Plan, which
terms may include any provision regarding the acceleration of vesting or waiver
of forfeiture restrictions or any other condition or limitation regarding an
Award, based on such factors as the Committee shall determine, in its sole
discretion; (v) determine whether, to what extent, and under what circumstances
Awards may be vested, settled, exercised, canceled, or forfeited; (vi) interpret
and administer the Plan and any instrument or agreement relating to an Award
made under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate,
but in no event shall an action of the Committee materially reduce the rights or
benefits of a Participant with respect to an Award without the consent of such
Participant.  Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any of their respective
Affiliates, any Participant, and any beneficiary of any Award.

 

(b)Limitation of Liability.  The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it, him or her by any officer or employee of the Company, the
Partnership or any of their respective Affiliates, the Company’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan.  Members of the Committee
and any officer or employee of the Company, the Partnership or any of their
respective Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination.

 

(c)Exemptions from Section 16(b) Liability.  At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Employee, Consultant or Director who is
then subject to Section 16 of the Exchange Act in respect of the Partnership
where such action is not taken by the full Board may be taken either (i) by a
subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, or (ii) by the Committee

4

 

--------------------------------------------------------------------------------

 

but with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action; provided, however, that upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members.  Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan.  For the avoidance of
doubt, the full Board may take any action relating to an Award granted or to be
granted to an Employee, Consultant or Director who is then subject to Section 16
of the Exchange Act in respect of the Partnership.  It is the intent of the
Company that the grant of any Awards to, or other transaction by, an Employee,
Consultant or Director who is subject to Section 16 of the Exchange Act shall be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another
applicable exemption (except for transactions acknowledged by the Participant in
writing to be non-exempt).  Accordingly, if any provision of the Plan or any
Award Agreement does not comply with the requirements of Rule 16b-3 or such
other exemption as then applicable to any such transaction, such provision shall
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.

 

SECTION 4.

Units.

(a)Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c) and Section 7, the aggregate number of Units that may be delivered
with respect to Awards under the Plan will not exceed 5,037,122 Units (which
number includes (i) 1,282,700 Units previously issued pursuant to an Award
granted under the Original Plan or subject to an outstanding Award under the
Original Plan and (ii) 254,422 Units that remain available for issuance under
the Original Plan).  Units withheld from an Award or surrendered by a
Participant for purposes of tax withholding obligations with respect to such
Award or pay the exercise price of such Award (including the withholding of
Units, where applicable) shall not be considered to be Units delivered under the
Plan for this purpose.  If any Award is forfeited, cancelled, exercised, settled
in cash or otherwise terminates or expires without the actual delivery of Units
pursuant to such Award (the grant of Restricted Units is not a delivery of Units
for this purpose unless and until the Restricted Period for such Restricted
Units lapses), the Units subject to such Award shall again be available for
Awards under the Plan (including Units not delivered in connection with the
exercise of an Option or Unit Appreciation Right).  There shall not be any
limitation on the number of Awards that may be granted and paid in cash.

 

(b)Sources of Units Deliverable Under Awards.  Any Units delivered pursuant to
an Award shall consist, in whole or in part, of newly issued Units, Units
acquired in the open market, Units acquired from the Company, any Affiliate of
the Company or the Partnership or any other Person, or any combination of the
foregoing, as determined by the Committee in its discretion.

 

(c)Anti-dilution Adjustments.  Notwithstanding anything contained in Section 7,
upon the occurrence of any “equity restructuring” event that could result in an
additional compensation expense to the Company or the Partnership pursuant to
the provisions of ASC Topic 718 if adjustments to Awards with respect to such
event were discretionary, the Committee shall equitably adjust the number and
type of Units covered by each outstanding Award and the terms and conditions,
including the exercise price and performance criteria (if any), of such Award to
equitably reflect such restructuring event and shall adjust the number and type
of Units (or other securities or property) with respect to which Awards may be
granted after such event.  Upon the occurrence of any other similar event that
would not result in an ASC Topic 718 accounting charge if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards and the number and
type of Units (or other securities or property) with respect to which Awards may
be granted after such event in such manner as it deems appropriate with respect
to such other event.  In the event the Committee makes any adjustment pursuant
to the foregoing provisions of this Section 4(c), the Committee shall make a
corresponding and proportionate adjustment with respect to the maximum number of
Units that may be delivered with respect to Awards under the Plan as provided in
Section 4(a) and the kind of Units or other securities available for grant under
the Plan.

 




5

 

--------------------------------------------------------------------------------

 

(d)Additional Issuances.  Except as hereinbefore expressly provided, the
issuance by the Company or the Partnership of Units for cash, property, labor or
services, upon direct sale, or upon the conversion of Units or obligations of
the Company or the Partnership convertible into such Units, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Units subject to Awards
theretofore granted pursuant to the Plan.

 

(e)Units Available Following Certain Transactions.  Substitute Awards granted in
accordance with applicable stock exchange requirements and in substitution or
exchange for awards previously granted by a company acquired by the Company or
any subsidiary or with which the Company or any subsidiary combines shall not
reduce the Units authorized for issuance under the Plan or the limitations on
grants to Directors under Section 5(b), nor shall Units subject to such
Substitute Awards be added to the Units available for issuance under the Plan as
provided above (whether or not such Substitute Awards are later cancelled,
forfeited or otherwise terminated).  Additionally, in the event that a company
acquired by the Company or any subsidiary or with which the Company or any
subsidiary combines has units or shares available under a pre-existing plan
approved by equityholders and not adopted in contemplation of such acquisition
or combination, the units or shares available for grant pursuant to the terms of
such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the
equityholders of the entities party to such acquisition or combination) may, if
and to the extent determined by the Board and subject to compliance with
applicable stock exchange requirements, be used for Awards under the Plan and
shall not reduce the Units authorized for issuance under the Plan (and Units
subject to such Awards shall not be added to the Units available for issuance
under the Plan as provided above); provided, that Awards using such available
Units shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not, prior to such acquisition or
combination, employed by (and who were not Directors or Consultants of) the
Company or any of its subsidiaries immediately prior to such acquisition or
combination.  

 

SECTION 5.

Eligibility; Award Limitations for Directors.

(a)Eligibility.  Any Employee, Consultant or Director shall be eligible to be
designated a Participant by the Committee and receive an Award under the
Plan.  Notwithstanding the foregoing, Employees, Consultants and Directors that
provide services to Affiliates of the Partnership that are not considered a
single employer with the Partnership under Section 414(b) of the Code or
Section 414(c) of the Code shall not be eligible to receive Awards which are
subject to the Nonqualified Deferred Compensation Rules until such Affiliate of
the Partnership adopts the Plan as a participating employer in accordance with
Section 10.  Further, if the Units issuable pursuant to an Award are intended to
be registered with the SEC on Form S-8, then only Employees, Consultants, and
Directors of the Partnership or a parent or subsidiary of the Partnership
(within the meaning of General Instruction A.1(a) to Form S-8) will be eligible
to receive such an Award.

 

(b)Award Limitations for Directors.  In each calendar year during any part of
which the Plan is in effect, a Director may not be granted Awards having an
aggregate value (determined, if applicable, pursuant to ASC Topic 718) on the
date of grant in excess of $300,000; provided, that, the limits set forth in
this Section 5(b) shall be without regard to grants of Awards, if any, made to a
Director during any period in which such individual was an Employee of the
Company or of any of its Affiliates or was otherwise providing services to the
Company or to any of its Affiliates other than in the capacity as a Director.

 

SECTION 6.

Awards.

(a)Restricted Units and Phantom Units.  The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards, including whether DERs are granted with respect to
the Phantom Units.

6

 

--------------------------------------------------------------------------------

 

 

(i)UDRs.  To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, with or without interest or other earnings credit (as determined
by the Committee), until the Restricted Unit vests or is forfeited with the UDR
being paid or forfeited at the same time, as the case may be.  In addition, the
Committee may provide that such distributions be used to acquire additional
Restricted Units for the Participant.  Such additional Restricted Units may be
subject to such vesting and other terms as the Committee may prescribe.  Absent
such a restriction on the UDRs in the Award Agreement, UDRs shall be paid to the
holder of the Restricted Unit without restriction at the same time as cash
distributions are paid by the Partnership to its unitholders.  Notwithstanding
the foregoing, UDRs shall only be paid in a manner that is either exempt from or
in compliance with the Nonqualified Deferred Compensation Rules.

 

(ii)Forfeitures.  Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or services
to the Company, the Partnership and their respective Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding, unvested Restricted Units and Phantom Units
awarded to the Participant shall be automatically forfeited on such termination
unless the Committee, in its discretion, waives in whole or in part such
forfeiture with respect to a Participant’s Restricted Units and/or Phantom
Units, at which time the Award would become vested to the extent the Committee
provides; provided, however, that the waiver contemplated under this
Section 6(a)(ii) shall be effective only to the extent that such waiver will not
cause the Participant’s Restricted Units and/or Phantom Units that are designed
to satisfy the Nonqualified Deferred Compensation Rules to fail to satisfy such
rules.  

 

(iii)Lapse of Restrictions.

 

(A)Phantom Units.  Except as otherwise set forth in an Award Agreement, during
the 10-day period immediately following vesting of each Phantom Unit, subject to
Section 8(b), the Participant shall be entitled to settlement of such Phantom
Unit and shall receive from the Company either one Unit or an amount in cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

(B)Restricted Units.  Except as otherwise set forth in an Award Agreement, upon
the vesting of each Restricted Unit, subject to Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

 

(b)Unit Awards.  The Committee shall have the authority to grant Unit Awards
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

 

(c)Other Unit-Based Awards.  The Committee shall have the authority, subject to
limitations under applicable law, to grant to Employees, Consultants and
Directors such other Award that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to Units, as
deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the Company or the Partnership.  The Committee shall
determine the terms and conditions of any such Other Unit-Based Award.  Upon or
as soon as reasonably practical following vesting, if applicable, an Other
Unit-Based Award may

7

 

--------------------------------------------------------------------------------

 

be settled, as determined by the Committee in its sole discretion, in cash,
Units (including Restricted Units) or any combination thereof as provided in the
applicable Award Agreement.

 

(d)Options.  The Committee shall have the authority to grant Options that are
intended to comply with Treasury Regulation Section 1.409A-l(b)(5)(i)(A) only to
Employees, Consultants or Directors performing services on the date of grant for
the Partnership or a corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, starting
with the Partnership and ending with the corporation or other entity for which
the Employee, Consultant or Director performs services.  For purposes of this
Section 6(d), “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in Treasury
Regulation Section 1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or
estate.  The Committee may grant Options that are otherwise exempt from or
compliant with the Nonqualified Deferred Compensation Rules to any eligible
Employee, Consultant or Director.  The Committee shall have the authority to
determine the number of Units to be covered by each Option, the exercise price
therefor and the Restricted Period and other conditions and limitations
applicable to the exercise of the Option, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.  

 

(i)Exercise Price.  The exercise price per Unit purchasable under an Option that
does not provide for the deferral of compensation under the Nonqualified
Deferred Compensation Rules shall be determined by the Committee at the time the
Option is granted but, except with respect to Substitute Awards, may not be less
than the Fair Market Value of a Unit as of the date of grant of the Option.  The
exercise price per Unit purchasable under an Option that does not provide for
the deferral of compensation by reason of satisfying the short-term deferral
rule set forth in the Nonqualified Deferred Compensation Rules shall be
determined by the Committee at the time the Option is granted.

 

(ii)Time and Method of Exercise.  The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, withholding Units from an Award, a “cashless-broker”
exercise through procedures approved by the Committee, or any combination of the
above methods, having a Fair Market Value on the exercise date equal to the
relevant exercise price.

 

(iii)Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service with the
Company, the Partnership and their respective Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all unvested Options shall be forfeited by the Participant.  The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options; provided that the waiver contemplated under
this Section 6(d)(iii) shall be effective only to the extent that such waiver
will not cause the Participant’s Options that are designed to satisfy the
Nonqualified Deferred Compensation Rules to fail to satisfy such rules.

  

(e)Unit Appreciation Rights.  The Committee shall have the authority to grant
Unit Appreciation Rights that are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(B) only to Employees, Consultants or Directors
performing services on the date of grant for the Partnership or a corporation or
other type of entity in a chain of corporations or other entities in which each
corporation or other entity has a “controlling interest” in another corporation
or entity in the chain, starting with the Partnership and ending with the
corporation or other entity for which the Employee, Consultant or Director
performs services.  For purposes of this Section 6(e), “controlling interest”
means (i) in the case of a

8

 

--------------------------------------------------------------------------------

 

corporation, ownership of stock possessing at least 50% of total combined voting
power of all classes of stock of such corporation entitled to vote or at least
50% of the total value of shares of all classes of stock of such corporation;
(ii) in the case of a partnership, ownership of at least 50% of the profits
interest or capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in Treasury
Regulation Section 1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or
estate.  The Committee may grant Unit Appreciation Rights that are otherwise
exempt from or compliant with the Nonqualified Deferred Compensation Rules to
any eligible Employee, Consultant or Director.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom Unit
Appreciation Rights shall be granted, the number of Units to be covered by each
grant, whether Units or cash shall be delivered upon exercise, the exercise
price therefor and the conditions and limitations applicable to the exercise of
the Unit Appreciation Rights, including the following terms and conditions and
such additional terms and conditions as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.

 

(i)Exercise Price.  The exercise price per Unit under a Unit Appreciation Right
shall be determined by the Committee at the time the Unit Appreciation Right is
granted but, except with respect to a Substitute Award, may not be less than the
Fair Market Value of a Unit as of the date of grant of the Unit Appreciation
Right.  For purposes of this Section 6(e)(i), the Fair Market Value of a Unit
shall be determined as of the date of grant.

 

(ii)Time of Exercise.  The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals or other events.

 

(iii)Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company, the Partnership and their respective Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Unit Appreciation Rights awarded to the
Participant shall be automatically forfeited on such termination.  The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Unit Appreciation Rights; provided that the waiver
contemplated under this Section 6(e)(iii) shall be effective only to the extent
that such waiver will not cause the Participant’s Unit Appreciation Rights that
are designed to satisfy the Nonqualified Deferred Compensation Rules to fail to
satisfy such rules.

 

(f)DERs.  To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit or Unit Award) may include a tandem DER grant,
which may provide that such DERs shall be paid directly to the Participant, be
reinvested into additional Awards, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion.  Absent a
contrary provision in the Award Agreement, DERs shall be paid to the Participant
without restriction at the same time as ordinary cash distributions are paid by
the Partnership to its unitholders.  Notwithstanding the foregoing, DERs shall
only be paid in a manner that is either exempt from or in compliance with the
Nonqualified Deferred Compensation Rules.

 

(g)Cash Awards.  The Committee shall have the authority to grant Cash Awards, on
a free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan in such amounts and subject to such other terms as
the Committee in its discretion determines to be appropriate.

 

(h)Substitute Awards.  The Committee shall have the authority to grant Awards
under the Plan in substitution of similar awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Partnership or its Affiliate of another entity or the assets
of another entity.  Such Substitute Awards that are Options or Unit Appreciation
Rights may have exercise prices less than the Fair Market Value of a Unit on the
date of the substitution if such substitution complies with the Nonqualified
Deferred Compensation Rules and other applicable laws and exchange
rules.  Except as provided in this Section 6(h) or in Section 7, without the
approval of the unitholders of the

9

 

--------------------------------------------------------------------------------

 

Partnership, the terms of outstanding Awards may not be amended to (i) reduce
the exercise price of an outstanding Option or Unit Appreciation Right, (ii)
grant a new Option, Unit Appreciation Right or other Award in substitution for,
or upon the cancellation of, any previously granted Option or Unit Appreciation
Right that has the effect of reducing the exercise price thereof, (iii) exchange
any Option or Unit Appreciation Right for Units, cash or other consideration
when the exercise price per Unit under such Option or Unit Appreciation Right
exceeds the Fair Market Value of a Unit, or (iv) take any other action that
would be considered a “repricing” of an Option or Unit Appreciation Right under
the applicable listing standards of the national securities exchange on which
the Units are listed (if any).

 

(i)General.

 

(i)Awards May Be Granted Separately or Together.  Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any of its Affiliates.  Awards granted in
addition to, in substitution for, or in tandem with other Awards or awards
granted under any other plan of the Company or any of its Affiliates may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.  If an Award is granted in substitution or exchange for
another Award, the Committee shall require the surrender of such other Award in
consideration for the grant of the new Award.  Awards under the Plan may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company, the Partnership or any of their respective
Affiliates, in which the value of Units subject to the Award is equivalent in
value to the cash compensation, or in which the exercise price, grant price or
purchase price of the Award in the nature of a right that may be exercised is
equal to the Fair Market Value of the underlying Units minus the value of the
cash compensation surrendered.  Awards granted pursuant to the preceding
sentence shall be designed, awarded and settled in a manner that does not result
in additional taxes under the Nonqualified Deferred Compensation Rules.

 

(ii)Limits on Transfer of Awards.  

 

(A)Except as provided in Section 6(i)(ii)(B), each Option and Unit Appreciation
Right shall be exercisable only by the Participant during the Participant’s
lifetime, or by the Person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

 

(B)Unless otherwise specifically provided by the Committee, no Award and no
right under any such Award may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant, other than by will or
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any of their respective
Affiliates.

 

(C)An Award may be transferred pursuant to a domestic relations order entered or
approved by a court of competent jurisdiction upon delivery to the Company, of a
written request for such transfer and a certified copy of such order.

 

(iii)Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee.

 

(iv)Issuance of Units.  The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise, and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may

10

 

--------------------------------------------------------------------------------

 

cause a legend or legends to be inscribed on any such certificates or book
entries to make appropriate reference to such restrictions.    

 

(v)Consideration for Grants.  Awards may be granted for such consideration,
including services, as the Committee shall determine.

 

(vi)Restrictions on Awards.  The right of a Participant to exercise or receive a
grant or settlement of an Award, and the timing thereof, may be subject to
service or performance conditions as may be specified by the Committee.  The
Committee may use such individual or business criteria or other measures of
performance as it may deem appropriate in establishing any such conditions, and
it may exercise its discretion to reduce or increase the amounts payable under
any Award subject to such conditions.

 

(vii)Delivery of Units or other Securities and Payment by Participant of
Consideration.  Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating applicable law
or the applicable rules or regulations of any governmental agency or authority
or securities exchange.  No Units or other securities shall be delivered
pursuant to any Award until payment in full of any amount required to be paid
pursuant to the Plan or the applicable Award Agreement (including, without
limitation, any exercise price or tax withholding) is received by the Company.

 

SECTION 7.

Amendment and Termination.

Except to the extent prohibited by applicable law:

(a)Amendments to the Plan and Awards.  Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other
Person.  Notwithstanding the foregoing, the Committee may waive any conditions
or rights under, amend any terms of, or alter any Award theretofore granted,
provided that no change, other than pursuant to Section 7(b), 7(c), or 7(d)
below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant.

 

(b)Recapitalizations.  If the Company recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”)
without a Change of Control, the number and class of Units covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of Units and securities to which the holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
the recapitalization, the holder had been the holder of record of the number of
Units then covered by such Award and the Unit limitations provided in Section 4
shall be adjusted in a manner consistent with the recapitalization.

 

(c)Award Adjustment.  In the event of changes in the outstanding Units by reason
of recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 7, any
outstanding Awards and any agreements evidencing such Awards shall be subject to
adjustment by the Committee at its discretion as to the number and price of
Units or other consideration subject to such Awards.  In the event of any such
change in the outstanding Units, the Unit limitations provided in Section 4 may
be appropriately adjusted by the Committee, whose determination shall be
conclusive.

 




11

 

--------------------------------------------------------------------------------

 

(d)Change of Control.  Upon a Change of Control the Committee, acting in its
sole discretion without the consent or approval of any holder, may affect one or
more of the following alternatives, which may vary among individual holders and
which may vary among Awards: (i) remove any applicable forfeiture restrictions
on any Award; (ii) accelerate the time of exercisability or the time at which
the Restricted Period shall lapse to a specific date, before or after such
Change of Control, specified by the Committee; (iii) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Awards held by such holders (irrespective of whether such Awards are then
subject to a Restricted Period or other restrictions pursuant to the Plan) as of
a date, before or after such Change of Control, specified by the Committee, in
which event the Committee shall thereupon cancel such Awards and pay to each
holder an amount of cash per unit equal to the amount calculated in Section 7(e)
(the “Change of Control Price”) less the exercise price, if any, applicable to
such Awards; provided, however, that to the extent the exercise price of an
Option or a Unit Appreciation Right exceeds the Change of Control Price, no
consideration will be paid with respect to that Award; or (iv) make such
adjustments to Awards then outstanding as the Committee deems appropriate to
reflect such Change of Control (including, but not limited to, the substitution
of Awards for new awards) provided such adjustment is consistent with this
Section 7(d); provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Awards then outstanding.

 

(e)Change of Control Price.  The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows:  (i) the per unit price offered to Unit holders in any
merger or consolidation, (ii) the per unit value of the Units immediately before
the Change of Control without regard to assets sold in the Change of Control and
assuming the Company or the Partnership, as applicable, has received the
consideration paid for the assets in the case of a sale of the assets, (iii) the
amount distributed per Unit in a dissolution transaction, (iv) the price per
Unit offered to Unit holders in any tender offer or exchange offer whereby a
Change of Control takes place, or (v) if such Change of Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 7(e), the Fair Market Value per Unit of the Units that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards.  In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 7(e) or Section 7(d) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

 

SECTION 8.

General Provisions.

(a)No Rights to Award.  No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants.  The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b)Tax Withholding.  Unless other arrangements have been made that are
acceptable to the Company, the Partnership or any of their respective
Affiliates, as applicable, the Company, the Partnership or any of their
respective Affiliates is authorized to deduct or withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, previously held Units, Units that would otherwise be issued
pursuant to such Award or other property) of any applicable taxes payable in
respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any other payment or transfer under an Award or under
the Plan and to take such other action as may be necessary or appropriate in the
opinion of the Company, the Partnership or any of their respective Affiliates to
pay such taxes.  Any determination made by the Committee to allow a Participant
who is subject to Rule 16b-3 to pay taxes with Units through net settlement or
previously owned Units shall be approved by either a committee made up of solely
two or more Qualified Members or the full Board.  If such tax withholding
amounts are satisfied through net settlement or previously owned Units, the
maximum number of Units that may be so withheld or surrendered shall be the
number of Units that have an aggregate Fair Market Value on the date of
withholding or surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, foreign
and/or local tax purposes, including payroll taxes, that

12

 

--------------------------------------------------------------------------------

 

may be utilized without creating adverse accounting treatment with respect to
such Award, as determined by the Committee.

 

(c)No Right to Employment or Services.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their respective Affiliates, to continue
providing consulting services or to remain as a Director, as
applicable.  Furthermore, the Company, the Partnership or any of their
respective Affiliates may at any time dismiss a Participant from employment or
service relationship free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or other
agreement.

 

(d)Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of law
principles.

 

(e)Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.  If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to Section
16(b) of the Exchange Act), then those conflicting terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of Rule
16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).

 

(f)Other Laws.  The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or any of its
Affiliates to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(g)No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its participating Affiliates and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any of its participating Affiliates
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company or any of its participating
Affiliates.

 

(h)No Fractional Units.  No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated or otherwise eliminated with or
without consideration.

 

(i)Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(j)Facility of Payment.  Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company, the Partnership and their
respective Affiliates shall be relieved of any further liability for payment of
such amounts.

13

 

--------------------------------------------------------------------------------

 

 

(k)Allocation of Costs.  Nothing herein shall be deemed to override, amend or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the Company, the Partnership and any of their respective Affiliates
regarding the sharing of costs between those entities.

 

(l)Participation by Affiliates.  In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Company’s Affiliate, and to the extent the Partnership has an obligation to
reimburse the Company for compensation paid for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Company’s Affiliate, and, if made to the
Company, shall be received by the Company as agent for the Company’s Affiliate.

 

(m)Gender and Number.  Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

(n)Section 409A.  It is the general intention, but not the obligation, of the
Committee to design Awards to comply with or to be exempt from the Nonqualified
Deferred Compensation Rules, and Awards will be operated and construed
accordingly.  Neither this Section 8(n) nor any other provision of the Plan is
or contains a representation to any Participant regarding the tax consequences
of the grant, vesting, exercise, settlement, or sale of any Award (or the Units
underlying such Award) granted hereunder, and should not be interpreted as
such.  In no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.  Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date.  Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date.  The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.  

 

(o)Clawback.  The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to
Awards.  Any such policy may subject a Participant’s Awards and amounts paid or
realized with respect to Awards to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including an
accounting restatement due to the Company’s or the Partnership’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy.

 

(p)Status under ERISA.  The Plan shall not constitute an “employee benefit plan”
for purposes of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended.

 

SECTION 9.

Term of the Plan.

(a)The Plan shall be effective on Effective Date. Except as provided in the
following sentence, the Plan as set forth herein shall supersede and replace in
its entirety the Original Plan. Notwithstanding any provisions herein to the
contrary, each Award granted under the Original Plan prior to the Effective Date
shall be subject to the terms and provisions applicable to such Award under the
Original Plan as in effect immediately prior to the Effective Date, except that
any such Award that is an Option or

14

 

--------------------------------------------------------------------------------

 

Unit Appreciation Right shall also be subject to the provisions of Section 6(h)
as set forth herein.  The Plan shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been
delivered to Participants, or (iii) the 10th anniversary of the Effective Date.
However, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.  

SECTION 10.Adoption by Affiliates.  

With the consent of the Committee, any Affiliate of the Company or the
Partnership that is not considered a single employer with the Partnership under
Section 414(b) of the Code or Section 414(c) of the Code may adopt the Plan for
the benefit of its Employees, Consultants or Directors by written instrument
delivered to the Committee before the grant to such Affiliate’s Employees,
Consultants or Directors under the Plan of any 409A Award.

 

 

15

 